UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant ý Filed by a Party other than the Registrant ¨ Check the appropriate box: ýPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Material Pursuant to § 240.14a-11(c) or § 240.14a-12 PEREGRINE PHARMACEUTICALS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ýNo fee required ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee previously paid by written preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: PRELIMINARY SUBJECT TO COMPLETION August [], 2007 Dear Stockholder: You are cordially invited to attend our annual meeting of stockholders on Monday, October 22, 2007, at 10:00 a.m. PDT at the Marriott Hotel in Irvine, California. This booklet includes the Notice of Annual Meeting and the Proxy Statement. The Proxy Statement describes the business to be transacted at the meeting and provides other information about the company that you should know when you vote your shares. Your vote is very important.Instructions for voting appear on the proxy card or the voting instruction form.Please review the instructions on the proxy card or the voting instruction form forwarded by your bank, broker or other holder of record regarding each of these voting options. In addition to the formal business to be transacted, management will make a presentation on developments during the past year and respond to comments and questions of general interest to stockholders. We hope you will be able to attend the meeting and look forward to seeing you on Monday, October 22nd. Very truly yours, Steven W. King President, Chief Executive Officer and Director 14282 Franklin Avenue ● Tustin, California 92780 ● (714) 508-6000● Fax (714) 838-9433 14282 Franklin Avenue ● Tustin, California 92780 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS Date: Monday, October 22, 2007 Time: 10:00 a.m. Pacific Daylight Time Place: Marriott Hotel in Irvine 18000 Von Karman Avenue Irvine, California 92612 Phone: (949) 553-0100 Items of Business: 1. To elect five directors to our Board of Directors until the next annual meeting and until their successors are elected and qualified; 2. To ratify the Audit Committee’s selection of Ernst& Young LLP as our independent registered public accounting firm for our current fiscal year ending April 30, 2008; 3. To approve an amendment to our restated certificate of incorporation, as amended, increasing the number of shares of common stock authorized for issuance thereunder from 250 million to 325 million shares; 4. To consider two stockholder proposals, if presented at the meeting; and 5. To transact such other business as may properly come before the meeting or any adjournment thereof. Record Date: You are entitled to notice of, and to vote at the annual meeting and any adjournments of that meeting, if you were a stockholder of record at the close of business on August 24, 2007. Voting by Proxy: Please submit the enclosed proxy as soon as possible so that your shares can be voted at the annual meeting in accordance with your instructions. For specific instructions regarding voting, please refer to the Questions and Answers beginning on page1 of the Proxy Statement and the instructions on your proxy card. By Order of the Board of Directors, Paul J. Lytle Chief Financial Officer and Corporate Secretary Tustin, California August [], 2007 This Notice of Annual Meeting of Stockholders, Proxy Statement and accompanying proxy card are being distributed on or about September 10, 2007 PROXY STATEMENT General Information Your vote is very important.For this reason, the Board of Directors of Peregrine Pharmaceuticals, Inc., a Delaware corporation (referred to as “we,” “us,” “our,” “Company,” or “Peregrine”), is soliciting your proxy to vote your shares of Common Stock at the Annual Meeting of Stockholders (the “Annual Meeting”), or at any continuation, postponement or adjournment thereof, for the purposes discussed in this Proxy Statement and in the accompanying Notice of Annual Meeting and any business properly brought before the Annual Meeting. Why am I receiving these materials? Proxies are solicited to give all stockholders of record an opportunity to vote on matters properly presented at the Annual Meeting.This Proxy Statement is being sent to all stockholders of record as of the close of business on August 24, 2007 in connection with the solicitation of proxies on behalf of the Board of Directors for use at the Annual Meeting of Stockholders on October 22, 2007.We intend to commence mailing this Proxy Statement and accompanying proxy card on or about September 10, 2007 to all stockholders entitled to vote at the Annual Meeting. Our Financial Information The Annual Report to Stockholders of the Company for the fiscal year ended April30, 2007, including audited consolidated financial statements, has been mailed to the stockholders concurrently herewith, but such report is not incorporated in this Proxy Statement and is not deemed to be a part of the proxy solicitation material. Who is eligible to vote? Stockholders of Peregrine, as recorded in our stock register at the close of business on August 24, 2007, can vote at the Annual Meeting.Each share of Peregrine's Common Stock is entitled to one vote.As of August 24, 2007, there were [] shares of our Common Stock outstanding and entitled to vote. How do I vote? There are four ways to vote by proxy: (1) by mail; (2) by telephone; (3) via the Internet; or (4) in person at the Annual Meeting. If you choose to vote by mail, mark your proxy card enclosed with the Proxy Statement, date and sign it, and mail it in the postage-paid envelope.If you vote by telephone or via the Internet, please do not return a signed proxy card.We recommend you vote by proxy even if you plan to attend the meeting. You can always change your vote at the Annual Meeting.Please note, however, that if your shares are held of record by a broker, bank, or other nominee and you wish to vote in person at the meeting, you must obtain a legal proxy issued in your name from such broker, bank or other nominee. Who pays the cost of proxy solicitation? Our Board of Directors is soliciting the enclosed proxy.We will make proxy solicitations by electronic or regular mail and we will bear the costs of this solicitation.We will request banks, brokerage houses, nominees and other fiduciaries nominally holding shares of our Common Stock to forward the proxy soliciting materials to the beneficial owners of such Common Stock and to obtain authorization for the execution of proxies.We will, upon request, reimburse such parties for their reasonable expenses in forwarding proxy materials to the beneficial owners. In the event we decide to hire a service to solicit proxies, we would expect such service to cost less than $10,000 plus reasonable and approved out-of-pocket expenses. 1 What is a proxy? Giving us your proxy means you authorize us to vote your shares at the meeting in the manner you direct.You may vote for all, some or none of our director candidates. You may also vote for or against the other proposals or abstain from voting. How do I specify how I want my shares voted? If you are a registered stockholder, you can specify how you want your shares voted on each proposal by marking the appropriate boxes on the proxy card. Please review the voting instructions on the proxy card and read the entire text of the proposals and the positions of the Board of Directors in the Proxy Statement prior to marking your vote. If your proxy card is signed and returned without specifying a vote or an abstention on a proposal, it will be voted according to the recommendation of the Board of Directors on that proposal. That recommendation is shown for each proposal on the proxy card. How do I vote if I am a beneficial stockholder? If you are a beneficial stockholder, you have the right to direct your broker or nominee on how to vote the shares.You should complete a Voting Instruction Card which your broker or nominee is obligated to provide you.If you wish to vote in person at the meeting, you must first obtain from the record holder a proxy issued in your name. What are the Board of Directors’ voting recommendations? For the reasons set forth in more detail later in the Proxy Statement, our Board of Directors recommends that you vote: FOR · the election of our five directors; · the ratification of the Audit Committee’s appointment of Ernst & Young LLP as our independent registered public accounting firm for fiscal year 2008; · the approval of the amendment to our Certificate of Incorporation; and AGAINST · thetwo stockholder proposals. Can I revoke a proxy? To revoke your proxy if you are a stockholder of record, you must advise our Secretary in writing before the meeting, deliver a validly executed proxy with a later date that we receive prior to the meeting, or attend the meeting and vote your shares in person. You may revoke your proxy at any time before your shares are voted. Attendance at the Annual Meeting will not, by itself, revoke a proxy. What is a quorum? In order to carry on the business of the meeting, we must have a quorum. This means that at least a majority of the outstanding shares eligible to vote must be present at the meeting, either by proxy or in person.Abstentions and broker non-votes are counted as present at the meeting for determining whether we have a quorum.A broker non-vote occurs when a broker returns a proxy but does not vote on a particular proposal because the broker does not have discretionary voting power for that particular item and has not received voting instructions from the beneficial owner. 2 How many votes are needed to have the proposals pass? The Board of Directors will be elected by a favorable vote of a plurality of the shares of Common Stock present and entitled to vote, in person or by proxy, at the Annual Meeting.Accordingly, abstentions and broker non-votes as to the election of directors will not be counted in determining which nominees received the largest number of votes cast. In order for Proposal Number 3 to pass, the affirmative vote of stockholders holding a majority of the outstanding shares of our Common Stock is required to approve the amendment to our restated certificate of incorporation, as amended.In order for the remaining Company proposal and two stockholder proposals to pass, the affirmative vote of a majority of the shares present in person or by proxy and entitled to vote at the Annual Meeting is required.Only proxies and ballots indicating votes “FOR,” “AGAINST” or “ABSTAIN” on the proposals or providing the designated proxies with the right to vote in their judgment and discretion on the proposals are counted to determine the number of shares present and entitled to vote.Broker non-votes will have no effect on the result of the vote although they will count toward the presence of a quorum.Abstentions as to the proposal will have the same effect as votes against a proposal. How are the votes counted? All votes will be tabulated by the inspector of election appointed for the Annual Meeting who will separately tabulate affirmative and negative votes and abstentions. Any information that identifies a stockholder or the particular vote of a stockholder is kept confidential. What is “Householding” of annual meeting materials? Some banks, brokers and other nominee record holders may be "householding" our proxy statements and annual reports.This means that only one copy of our proxy statement and annual report to stockholders may have been sent to multiple stockholders in your household.We will promptly deliver a separate copy of either document to you if you call or write us at our principal executive offices, 14282 Franklin Avenue, Tustin, California, 92780, Attn: Investor Relations, telephone: (714) 508-6000.If you want to receive separate copies of the proxy statement or annual report to stockholders in the future, or if you are receiving multiple copies and would like to receive only one copy per household, you should contact your bank, broker, or other nominee record holder, or you may contact us at the above address and telephone number. PROPOSAL NO. 1: ELECTION OF DIRECTORS The first proposal on the agenda for the Annual Meeting will be electing five directors to serve until the next annual meeting or until their successors are elected.There are five nominees for the fivecurrently authorized seats on our Board of Directors.Unless authority to vote for directors has been withheld in the proxy, the persons named in the enclosed proxy intend to vote at the Annual Meeting FOR the election of the nominees presented below. Under Delaware law, the five nominees receiving the highest number of votes will be elected as directors at the Annual Meeting.As a result, proxies voted to "Withhold Authority" and broker non-votes will have no practical effect. Each person nominated for election is currently serving as a director of Peregrine and each of the nominees has consented to serve as a director for the ensuing year.If any nominee becomes unavailable to serve for any reason before the election, then the enclosed proxy will be voted for the election of such substitute nominee, if any, as shall be designated by the Board of Directors.The Board of Directors has no reason to believe that any of the nominees will become unavailable to serve. Information with respect to the number of shares of common stock beneficially owned by each director as of August 15, 2007 appears under the heading “Security Ownership of Certain Beneficial Owners, Directors and Management.” The name, age, years of service on our Board of Directors, and principal occupation and business experience of each director nominee is set forth below. 3 Name and Age Principal Occupation and Business Experience Director Since Carlton M. Johnson (age 47) Mr. Johnson has served as a director since November 3, 1999.Mr. Johnson currently serves as in-house legal counsel for Roswell Capital Partners, LLC and has served as in-house legal counsel for Equiplace Securities, LLC and Swartz Investments, LLC since 1996.Mr. Johnson has been an active member of the Alabama State Bar since 1986, the Florida Bar since 1988, and the State Bar of Georgia since 1997.He has been a shareholder in the Florida AV-rated, Bar-registered firm of Smith, Sauer, DeMaria & Johnson and Vice President and President-Elect of the 600 member Escambia-Santa Rosa Bar Association.He also served on the Florida Bar Young Lawyers Division Board of Governors.Mr. Johnson earned his degree with high honors in History/Political Science at Auburn University and his Juris Doctor, also with high honors, at Samford University – Cumberland School of Law.Mr. Johnson also serves on the board of Patriot Scientific Corporation, a publicly traded company. 1999 Steven W. King (age 43) Mr. King has served as our President and Chief Executive Officer since March 19, 2003.From August 2002 to such date, Mr. King served as Chief Operating Officer of Peregrine.From February 2000 to August 2002, Mr. King served as our Vice President of Technology and Product Development.Mr. King joined Peregrine in 1997 in the capacity of Director of Research and Development.Mr. King was responsible for planning and launching our wholly owned contract manufacturing subsidiary, Avid Bioservices, Inc., in 2002.Mr. King has served as the President of Avid since its inception.Mr. King was previously employed at Vascular Targeting Technologies, Inc., (formerly known as Peregrine Pharmaceuticals, Inc.) a company we acquired in 1997, which held the rights to the Vascular Targeting Agent technology.Mr. King previously worked with Dr. Philip Thorpe, inventor of our Anti-Phosphatidylserine (“Anti-PS”) Immunotherapeutic and VTA technology platforms, at the University of Texas Southwestern Medical Center at Dallas and is a co-inventor on over 40 U.S. and foreign patents and patent applications in the Vascular Targeting Agent field.Mr. King received his Bachelors and Masters degrees from Texas Tech. University in Cell and Molecular Biology. 2003 David H. Pohl (age 70) Mr. Pohl currently serves as chairman of the board of Patriot Scientific Corporation and has been a member of its board of directors since April 2001.Mr. Pohl was President and CEO of Patriot Scientific from June 2005 to June 2007.Mr. Pohl also served as an officer of Patriot from January 2001 to March 2002.Mr. Pohl has been in the private practice of law counseling business clients since 1997, and from 1995 to 1996 was Special Counsel to the Ohio Attorney General.Previously, he was a senior attorney with a large U.S. law firm, and held positions as a senior officer and general counsel in large financial services corporations.Mr. Pohl earned a Juris Doctor degree in 1962 from the Ohio State University College of Law, and also holds a B.S. in Administrative Sciences from Ohio State. 2004 Eric S. Swartz (age 51) Mr. Swartz is the founder and President of Roswell Capital Partners, LLC and was the founder and former President of Equiplace Securities, LLC and Swartz Investments, LLC, a company he started in 1993.Prior to 1993, Mr. Swartz was a Vice President at Bear Stearns & Co. specializing in foreign institutional equity investments in U.S. securities.Prior to that, Mr. Swartz was a Vice President with Oppenheimer & Co., where he was involved in overseas placements of equity and debt for institutions in Germany, Austria, Switzerland, France, Australia, and New Zealand.Mr. Swartz has approximately 20 years of experience in the securities business. 1999 4 Name and Age Principal Occupation and Business Experience Director Since Thomas A. Waltz, M.D. , Chairman of the Board (age 74) Dr. Waltz is a neurosurgeon and is Senior Consultant in Neurosurgery of the Scripps Clinic in La Jolla, California.Dr. Waltz was Chairman and CEO of the Scripps Clinic from 1991 to 2000 and President of the Scripps Clinic Medical Group from 1990 to 2000.During his tenure as CEO of the Scripps Clinic, he was responsible for an organization with 400 physicians, 1,200 employees and an operating budget of $350 million.In addition to his current clinical practice, he is on the Board of The Doctors Company and the Premera Blue Cross of Washington and Alaska.The Doctors Company is a mutual insurance company with $1 billion in assets providing medical malpractice insurance to physicians.Premera is a not-for-profit Blue Cross medical insurance provider insuring more than 1 million enrollees in Washington, Alaska and Oregon.Dr. Waltz received his undergraduate degree from the University of Cincinnati, his M.D. from Vanderbilt University, and his neurosurgical training at Baylor College of Medicine in Houston.He also had training in Neurology at The National Hospital for Neurological Diseases in London, England and Neuropathology at Oxford University. 2004 The Board of Directors believes that approval of the election of each nominee director named above is in our best interests and in the best interests of our stockholders and therefore recommends a vote
